DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 21-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on May 6,2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “performing a patterning process on the sacrificial gate electrode layer to form a sacrificial gate electrode, wherein the patterning process exposes the top surface of the fin, and wherein the patterning process forms a footing portion extending along the sidewall of the fin and a sidewall of the sacrificial gate electrode; and performing a reshaping process on the sacrificial gate electrode to form a reshaped sacrificial gate electrode, wherein the reshaping process removes the footing portion”, as recited in independent claim 1; “depositing a sacrificial gate electrode layer along a sidewall and a top surface of the fin and along a top surface of the isolation region; performing a first etch process on the sacrificial gate electrode layer to form a sacrificial gate electrode, wherein the first etch processes exposes the top surface of the isolation region, and wherein the first etch process forms a footing portion in physical contact with the top surface of the isolation region and a sidewall of the sacrificial gate electrode; and performing a second etch process on the sacrificial gate electrode to form a reshaped sacrificial gate electrode” as recited in independent claim 9 and the multiple etching process and the specific profile of the gate electrode as recited in claim 21.
Claims 2-8, 10-15, 22-25 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811